Title: John Quincy Adams to Thomas Boylston Adams, 10 July 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					
						10. July 1800.
					
				
				I received two days ago your N: 16. dated the 11th: of May. which you gave to Mr: Treat, with injunctions to take special care of it— Now, mark how specially this recommendation was observed— In order to secure your letter from all accident, which might happen to the bag, Mr: Treat put it into his own trunk.— But being boarded by the officer of a french privateer, he was obliged to submit his trunk to inspection, and as your letter was perhaps the first thing that met the officers eye, he might perhaps be struck with the hand-writing, and feel curious to know your style; for he insisted upon having a perusal of it; to which of course Mr: Treat could not object.— Accordingly the officer read your letter, and having gratified himself return’d it to Mr: Treat, who assures me that it was then immediately sealed up again—though in truth, I received it open— After this adventure Mr: Treat arrived somewhere; and I suppose in England— For he wrote me a letter, without date either of time or place; in which he tells me the circumstance that had happened, and adds that when he reaches London he will forward the letters, and likewise a package of newspapers and pamphlets which you gave him at the same time— Accordingly this letter of his, enclosing yours, and one from your mother; and likewise the package of newspapers &c all came to me together by the last mail from England, with a charge of nine dollars for their postage.— I would therefore request

that whenever you send large packages for me, by the way of England, you would address them to the care of Mr: King, who will forward them by some cheaper conveyance than the ordinary post.
				I hear from Mr Pitcairn that soon after the date of your letter a vessel did arrive at Philadelphia, which carried letters from me, though I know not whether any from for you— The length of time during which the Elbe was closed last winter, concurring with some other circumstances, rendered me for a time, really too remiss in my correspondence with America. Besides which, I know, that a british packet was taken in the course of the last spring, which had on board, one letter from me to the Secretary of State, and one to you; as also one from my wife to her mother: so that I may perhaps be considered as more remiss than I really was.— For the last six weeks at least I have been very assiduous, and both my public and private correspondents will hear from me as frequently as they could expect.
				I am much obliged to you, for your information, your papers and your pamphlets. I see the electioneering campaign has begun at a very early period indeed, and with equal inveteracy and ability on the part of opposition— That very pimping to the popular passions, upon which all the Jacobin cabals are founded is but too well calculated to succeed in a country like ours. I despise it from the bottom of my soul, but I have too long witnessed its efficacy not to be conscious of it.— When I see governor M’Kean and Edward Livingstone become the panegyrists of Washington, I cannot help thinking of Boileau’s lines
				
					“Je crois voir le diable,
					Que Dieu force a louer les Saints.”
				
				You tell me in one of your former letters that it is surprizing to see how pliable the tempers of people are, and how generally they follow the torrent of political success.— But such is the Nature of the human heart— When Governor M’Kean turns out of office old meritorious sufferers in the cause of our revolution, to make way for his own sons and his creatures, his party care not a fig for the inconsistency of such conduct with his professions of republican purity; or rather they feel there is no inconsistency in it— The object in both instances is the same— The professions are made to strengthen his party— The offices are taken from his opponents and given to his friends to strengthen his party— The professions, are like Hodge’s razors, made, not for use but for sale, and when they have answer’d their purpose, it is ridiculous to think of returning them upon the

seller’s hands— He has got his money and may boldly laugh at the dupes who took his razors on the presumption that they would shave.
				The fair mask of public spirit has so often and so long been worn to cover the foul visage of private interests and malignant passions that if it were susceptible of decay, it would long since have been worn out.— But as it has always been used successfully, so it will continue to succeed as long as there shall be on earth men to cheat and be cheated. Nor is it of much consequence how thin the disguise is, since a Cooper can assume it with as bold a face as a M’Kean.
				To a man of the philosophical school of Timon, a pamphlet like that of Cooper’s trial must be a valuable feast.— Here is an expatriated English patriot, who turns to a flaming American patriot; who begs for an office, to which he could not have the least pretension; of a man whose political opponent he owns he had been, as holding him unfit for his station from want of capacity—who upon meeting the refusal which in every respect he deserv’d, lays up his resentments carefully for two years, untill the time approaches when a new election is to designate the dispenser of offices; and then seizes the only moment when he thinks he can do harm, to libel the man of whom he had begg’d in vain for office— And now talks of his sacrifices for the public, with as bold a face as if he were a real Decius— Boasts of his manliness, because the tone in which he begg’d for office was surly and not servile—the growling of a mastiff, and not the fawning of a spaniel, for the sop; and of his purity from vindictive motives, because he waited two years to exhale his venom; knowing that the object against which he meant to dart it would then be most within his reach.— Holds out his application to the President of the United States, for an office, and his friend Priestley’s application for him, as confidential communications from friend to friend, which the President could not honourably divulge, and publishes extracts of real private letters, written by the President before he held that office; and entirely as from and to a private person.— What a comment all these transactions contain too upon Priestleian republicanism and virtue— Mr: Adams had written letters to Dn Priestley, containing assurances of respect and esteem for his character— Upon these, no sooner has Mr: Adams become President of the United States, than Dr: Priestley grounds an application for official appointment to a man notoriously improper for it, and upon being refused, commences libeller upon the same man,

whose private friendship he would have had abused by improper solicitation.
				With respect to the changes which you mention, of the heads of departments, I lament them whatever the occasion which gave rise to them may have been; and as I am entirely left to conjecture, with very few data upon which to ground an opinion concerning them, I cannot but wish you had been less reserved in speaking of them— It has been suggested that the last mission to France was sent against the opinion of the two secretaries who are no longer in place— It can no longer be a question whether this measure was for the benefit of the United States.— The ministerial writers in England to be sure found great fault with it, and talk’d about the degradation of dignity in negotiating before the injuries and insults of the french government against us had been repair’d and aton’d for.— Such too was in a transient moment of success the system pursued by the same english ministry, which had twice sent Lord Malmesbury to implore peace in vain— They soon after rejected repeated offers of peace with the same arrogance.— Now what is the consequence of this dignified system; why that those same english ministers, after spending fifty millions sterling more, will in a moment of defeat, and humiliation, be compelled again to intreat for Peace, and take the terms prescrib’d by an insulted and exulting enemy, instead of those which they might have had by fair agreement and without humiliation on either side— Should the consequences of the mission to France be ever so unpropitious to the personal influence of the person at the head of the American Government, I bless my God, that he had the firmness and the wisdom to propose and to persist in that measure, even against the opinion of his friends and supporters—at least I consider our Country now as out of the danger of a formal war with France— And surely in point of dignity, it was infinitely more generous to send the mission at a time when France appeared in adversity, than it would have been to wait for the moment of her triumph
				Such is at present her situation in a very eminent degree— You will undoubtedly before this reaches you hear of the battle of Marengo, the most decisive action perhaps that has been fought within a century— The corsican ruffian is beyond all doubt a hero in the common acceptation of the word; and I suppose in other respects as good a man as the rest of his class— If you look into the twenty-first book of Livy, at the fourth chapter you will find the character of an

antient hero; and one of the greatest that ever lived.— Buonaparte’s military excellence is in all probability equal to his, and the remainder of his character is perhaps not so bad.
				You mention your wish to vest some of my property in real estate, and I myself very strongly desire that you may— I consider it as much more secure than any other, and hope you will never lose sight of the object, but ever be ready to improve any favourable opportunity for the purpose— A house in Boston would on several accounts suit me in a special degree— You can consult on the subject with Dr. Tufts, and perhaps with Mr: Smith of Boston, who could give you good advice in this particular— I should be willing even to receive rather less of interest, for the sake of the greater security— But I should think, by watching for a good opportunity you might get the one without making any sacrifice of the other. For ready cash, a good bargain is in all countries often to be made.
				Yours invariably.
				
					——— ———
				
			